Exhibit 10.1

 

This Consulting Agreement (the “Agreement”) dated this 1st day of October, 2018
between Ozop Surgical Corp., a Nevada corporation (the “Company”) and Thomas J
McLeer (the “Consultant”).

 

BACKGROUND:

A.The Company is of the opinion that the Consultant has the necessary
qualifications, experience and abilities to provide services to the Company.

B.Consultant agrees to provide such services to the Company on the terms and
conditions set out in this agreement.

 

IN CONSIDERATION OF the foregoing recitals and of the following covenants the
Company and the Consultant (individually the “Party” and collectively the
“Parties”) hereby agree:

 

Services Provided

1.Company agrees to engage Consultant to act as Company’s Chief Operating
Officer (“COO”) and provide the Company with services (“the Services”) befitting
a COO.

Term of Agreement

2.This Agreement is effective as of October 1, 2018 and will be in effect thru
December 31, 2018 unless terminated, or otherwise modified by the Parties. The
Parties agree that they will negotiate an employment agreement with terms and
conditions, including salaries, bonuses, stock and or option grants and
benefits, to be consistent with industry standards for like size entities.

Termination

3.Either Party may terminate this Agreement immediately in its sole and absolute
discretion. Consultant will be entitled to payment for all Services
satisfactorily performed to date of termination. Company will be entitled to
receive all Work Product completed or in progress as of the date of termination
or cancellation. Company will have no other liability arising out of
termination.

Compensation

4.For the Service Provided Consultant will be compensated US$15,000 monthly, to
be accrued each month and paid upon the successful closing of a minimum of
$1,000,000 regarding the Company’s current Private Placement Memorandum (“PPM”).
Within 3 business days of the initial closing of the PPM, the Company would pay
all accrued fees, and on the first business day of the month thereafter.

Expenses

5.Consultant will be reimbursed for reasonable expenses pre-approved by the
Company in writing.

Confidentiality

6.Confidential information (the “Confidential Information”) refers to any data
or information relating to the business of the Company which would reasonably be
considered to be proprietary to the Company, that is not generally known in the
industry of the Company, and the release of which could reasonably be expected
to cause harm to the Company.

7.Consultant agrees that they will not disclose, divulge, reveal, report, or use
for any purpose any Confidential Information which the Consultant has obtained,
except as authorized by the Company. This obligation will survive indefinitely
upon termination of this agreement.

Non-Solicitation

8.Consultant agrees that during the term of this agreement and for a period of 1
year after termination Consultant will not in any way directly or indirectly
interfere with or disrupt the Company’s relationship with its employees or
service providers.

Ownership or Materials and Intellectual Property

9.All intellectual property and related materials (the “IP”) including any
related work in progress that is developed or produced under this agreement will
be the sole property of the Company and its use will not be restricted in any
manner.

Independent Contractor

10.It is expressly agreed that Consultant is acting as an independent contractor
and not as an employee.

Notices

11.All notices and other communications shall be given in writing and delivered
to the Parties as follows:

To Company:

Ozop Surgical Corp

319 Clematis Street, Suite 714

West Palm Beach FL 33401

michael@ozopsurgical.com

To Consultant:

Thomas J McLeer

20 Blue Horizon

Laguna Niguel, CA 92677

tmcleer@gmail.com

Indemnification

12.Each party agrees to indemnify, defend and hold harmless the other Party
against all claims, losses, liabilities and demands either Party may suffer
arising out of: any breach of the terms of this Agreement; the performance of
the Services; and any acts or omissions of either Party hereunder.

Modification

13.Any amendment or modification or additional obligation assumed by either
party in connection with this Agreement will only be binding if evidenced in
writing signed by each Party or its authorized representative.

Assignment

14.No rights or interests in the Agreement will be assigned by Consultant
(including the hiring of subcontractors to perform any part of Services) without
the prior written consent of Company.

Entire Agreement

15.It is agreed that there is no representation, warranty, collateral agreement
or condition affecting this agreement except as expressly provided in this
agreement

Severability

16.In the event that any party, article, section, paragraph, or clause of this
Agreement shall be held to be indefinite, invalid, or otherwise unenforceable,
the entire Agreement shall not fail on account thereof, and the balance of the
Agreement shall continue in full force and effect.

Waiver

17.No waiver of any provision of this Agreement or any right or obligation of a
party will be effective unless in writing, signed by the parties. The failure of
either party to enforce a right will not constitute a waiver.

Governing Law

18.This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Florida without regard to the choice of law rules
therein, and each of the parties hereby consent to exclusive personal
jurisdiction in the state and federal courts of Florida.

 

 

 

IN WITNESS WHEREOF the parties, intending to be legally bound, have caused this
Agreement to be executed on the dates set forth below.

 

Ozop Surgical Corp

 

 

_/s/ Michael Chermak__________________________

By: Michael Chermak

Its: Chief Executive Officer

 

Date: 10/1/18

 

 

 

_/s/ Thomas McLeer______________________

Thomas J McLeer

 

 

Date: 10/1/2018

 

